SECOND AMENDMENT TO STOCKHOLDERS' AGREEMENT

          THIS SECOND AMENDMENT, dated as of December 10, 2004 (this
"Amendment"), to the STOCKHOLDERS' AGREEMENT, dated as of June 13, 2003 (the
"Agreement"), by and among NationsRent Companies, Inc., a Delaware corporation
(the "Company") and the stockholders (the "Stockholders") listed on the
signature pages thereto as amended by that certain First Amendment to the
Stockholders' Agreement, dated as of July 9, 2003. Capitalized terms not defined
herein shall have the meaning set forth in the Agreement.

           WHEREAS, the parties to the Agreement have determined that it is in
the best interest of the Company and its stockholders to amend the Agreement as
set forth herein.

          NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants herein contained, the Agreement is hereby amended as follows:

ARTICLE I

AMENDMENT TO THE AGREEMENT

          Section 1.1 Amendments to Article 1. Section 1.9 of the Agreement is
hereby amended by deleting such Section in its entirety and replacing such
Section 1.9 with the following:

            "1.9 "Permitted Transferee" shall mean (i) the spouse, siblings,
parents, the natural and legally adopted children, descendents (including the
issue of such Original Common Stockholder's spouse, including by adoption) of an
Original Common Stockholder; (ii) any Stockholder or any Affiliate of a
Stockholder; (iii) the executors, administrators, testamentary trustees,
legatees, beneficiaries or successors by testamentary or intestate succession of
an Original Common Stockholder; (iv) a trust or custodianship, the beneficiaries
of which include only Original Common Stockholders or their Permitted
Transferees as herein defined; (v) any Person, who as of June 13, 2003, was a
creditor of an Original Common Stockholder and who receives or is entitled to
receive, in satisfaction of any obligations owed by such Original Common
Stockholder to such creditor in connection with a transaction entered into prior
to June 13, 2003, any Securities held by such Original Common Stockholder; and
(vi) a corporation, partnership or other entity, the stockholders, limited and
general partners or other equity owners of which include (and continue to
include during the term such entity holds any equity interest in the Company)
only Permitted Transferees as defined herein.


ARTICLE II

MISCELLANEOUS

          Section 2.1 Ratification; Effect of Amendment. Except as expressly
amended hereby, all of the provisions of the Agreement shall remain unamended
and in full force and effect to the same extent as if fully set forth herein. As
of the effective date of this Amendment, the Agreement shall be amended as
provided herein and the Agreement, as amended, shall be binding on all parties
thereto.

          Section 2.2 Governing Law. This Amendment is to be governed by and
construed in accordance with the laws of the State of Delaware applicable to
agreements between Delaware residents entered into and to be performed entirely
within Delaware.

          Section 2.3 Separate Counterparts. This Amendment may be executed by
the parties hereto in separate counterparts (including executed counterparts
delivered and exchanged by facsimile transmission), each of which shall be
deemed an original but all of which shall together constitute one and the same
instrument.

[Signature page follows]

          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the day and year first above written.

THE COMPANY:

NATIONSRENT COMPANIES, INC.

By: /s/ Joseph H. Izhakoff                                            
          
       Name: Joseph H. Izhakoff
       Title: Executive Vice President, General
          Counsel and Secretary


COMMON AND PREFERRED STOCKHOLDERS: AG RENTAL, L.L.C.


By: AG Private Equity Partners II, LP
By: AG Funds, LP

By: /s/ Michael L. Gordon                                                   
Name: Michael L. Gordon
Title: Authorized Signatory


BAUPOST GROUP SECURITIES, LLC
BAUPOST PRIVATE INVESTMENTS A-1, L.L.C.
BAUPOST PRIVATE INVESTMENTS B-1, L.L.C.
BAUPOST PRIVATE INVESTMENTS C-1, L.L.C.
BAUPOST PRIVATE INVESTMENTS H-1, L.L.C.
BAUPOST PRIVATE INVESTMENTS P-1, L.L.C.
BAUPOST PRIVATE INVESTMENTS Y-1, L.L.C.
BAUPOST PRIVATE INVESTMENTS BVI-1, L.L.C.
BAUPOST PRIVATE INVESTMENTS BVII-1, L.L.C.
BAUPOST PRIVATE INVESTMENTS BVIII-1, L.L.C.


By: /s/ Thomas W. Blumenthal                                            
Name: Thomas W. Blumenthal
Title: Managing Director


BEAR, STEARNS & CO, INC.

By: /s/ Paul Marhan                                                       
Name: Paul Marhan
Title: Senior Managing Director


CYPRESSTREE INVESTMENT PARTNERS I, LTD.

By: /s/ Preston I. Carnes, Jr.                                            
          
Name: Preston I. Carnes, Jr.
Title: Managing Director


ERSTE BANK

By: /s/ Bryan J. Lync                                                       
Name: Bryan J. Lynch
Title: First Vice President


FIRST ALL AMERICA FINANCIAL LIFE

By: /s/ Preston I. Carnes, Jr.                                            
          
Name: Preston I. Carnes, Jr.
Title: Managing Director


JACQUELINE FROST

By: /s/ Jacqueline Frost                                                       
Name: Jacqueline Frost


FSC CORP.

By: /s/ Jason Cipriani                                                       
Name: Jason Cipriani
Title: Vice President


JAMES A. HAID

By: /s/ James A. Haid                                                       
Name: James A. Haid


RONALD HALCHISHAK

By: /s/ Ronald Halchishak                                                       
Name: Ronald Halchishak


KRIS E. HANSEL

By: /s/ Kris E. Hansel                                                       
Name: Kris E. Hansel


FRANCIS X. HASSIS

By: /s/ Francis X. Hassis                                                       
Name: Francis X. Hassis


ANDREW HINES

By: /s/ Andrew Hines                                                       
Name: Andrew Hines


THOMAS J. HOYER

By: /s/ Thomas J. Hoyer                                                       
Name: Thomas J. Hoyer


JOSEPH H. IZHAKOFF

By: /s/ Joseph H. Izhakoff                                            
          
Name: Joseph H. Izhakoff


JP MORGAN CHASE BANK

By: /s/ Stanley Lim                                                       
Name: Stanley Lim
Title: Authorized Signatory


JOHN L. JACKSON

By: /s/ John L. Jackson                                                       
Name: John L. Jackson


IRVING LEVINE

By: /s/ Irving Levine                                                       
Name: Irving Levine


JOHN D. MALONE

By: /s/ John D. Malone                                                       
Name: John D. Malone


MORGAN GUARANTY TRUST CO.

By: /s/ Anna Marie Greer                                                       
Name: Anna Marie Greer
Title: Vice President


NATIONSRENT UNSECURED CREDITOR'S LIQUIDATING TRUST

By: /s/ Perry Mandarino                                                       
Name: Perry Mandarino
Title: Liquidating Trustee


PHOENIX FUNDING I, LLC

By: /s/ Douglas M. Suliman, Jr.                                            
Name: Douglas M. Suliman, Jr.
Title: Managing Member


FERNANDO PINERA

By: /s/ Fernando Pinera                                                       
Name: Fernando Pinera


THOMAS J. PUTMAN

By: /s/ Thomas J. Putman                                                       
Name: Thomas J. Putman


BRYAN T. RICH

By: /s/ Bryan T. Rich                                                       
Name: Bryan T. Rich


GREG A. ROSENBAUM

By: /s/ Greg A. Rosenbaum                                                       
Name: Greg A. Rosenbaum


JOHN C. SCHERER

By: /s/ John C. Scherer                                                       
Name: John C. Scherer


CHARLES H. SNYDER

By: /s/ Charles H. Snyder                                                       
Name: Charles H. Snyder


WILLIAM STEWART

By: /s/ William Stewart                                                       
Name: William Stewart


TIMOTHY C. STOMMEL

By: /s/ Timothy C. Stommel                                              
Name: Timothy C. Stommel


DOUGLAS M. SULIMAN, JR.

By: /s/ Douglas M. Suliman, Jr.                                            
Name: Douglas M. Suliman, Jr.


THE BANK OF NOVA SCOTIA

By: /s/ Ronald Dooley                                                       
Name: Ronald Dooley
Title: Director


Exhibit A

JP Morgan Chase Bank
270 Park Avenue
New York, NY 10017
Attention: Michael Kerrane
Telephone: (212) 270-6479
Facsimile: (212) 270-7968
Email: michael.kerrane@jpmorgan.com Baupost Group Securities, LLC.
10 St. James Avenue Suite 2000
Boston , MA 02116
Attention: Jim Mooney
Telephone: (617) 497-6680
Facsimile: n/a
Email: jfm@baupost.com


Bear, Stearns & Co, Inc.
383 Madison Avenue 8th Floor
New York, NY 10179
Attention: Paul Marhan (Primary)
Telephone: (212) 272-7836
Facsimile: (212) 272-8079
Email: pmarhan@bear.com FSC Corp.
175 Federal Street, 11/F
Boston, MA 02110
Attention: John J. Quintal
Telephone: (617) 434-7891
Facsimile: (617) 434-6175
Email: john_quintal@fleet.com


CypressTree Investment Partners I, Ltd.
First All America Financial Life
8 Fanueil Hall, #4
Boston, MA 02109
Attention: n/a
Telephone: (617) 646-0633
Facsimile: (617) 646-0646 Erste Bank
280 Park Avenue, 32nd Floor
New York, NY 10017
Attention: Lynne McCarthy (Primary)
Telephone: (212) 984-5632
Facsimile: (212) 984-5626
Email: lymccarthy@erstebank.com


Morgan Guaranty Trust Co.
270 Park Avenue, 20th Floor
New York, NY 10017
Attention: Anna Marie Greer and
                  Antoine Munfa
Telephone: (212) 270-0332
Facsimile: n/a
Email: annamarie.greer@jpmorgan.com
Email: antoine.r.munfa@jpmorgan.com NationsRent Unsecured Creditor's
Liquidating Trust
Traxi LLC
212 West 34th Street
New York, NY 10001
Attention: Perry Mandarino
Telephone: (212) 465-1935
Facsimile: (212) 465-1919
Email: pmandarino@traxi.com


The Bank of Nova Scotia
One Liberty Plaza
New York, NY 10006
Attention: Ronald Dooley (primary) and
                   Norman Gillespie
Telephone: (212) 225-6405
Facsimile: (212) 225-5205
Email: ronald_dooley@scotiacapital.com
Email: norm_gillespie@scotiacapital.com Phoenix Funding I, LLC
c/o NationsRent, Inc.
450 East Las Olas Boulevard, 14th Floor
Fort Lauderdale, FL 33301
Attention: Douglas M. Suliman, Jr.
Telephone: (954) 759-5845
Facsimile: (954) 760-6575
Email: dsuliman@nationsrent.com


AG Rental, L.L.C.
245 Park Avenue, 26th Floor
New York, NY 10167
Attention: Connie Fong
Telephone: (212) 692-2046 John Malone
417 N.E. 17th Way
Fort Lauderdale, FL 33301
Telephone: (954)0527-4140


Jacqueline Frost
7502 Appalachian Lane
Parkland, FL 33067 James Haid
2060 Sea Island Drive
Fort Lauderdale, FL 33301


Ronald Halchishak
712 Huckleberry Trail
Nashville, TN 37221 Kris Hansel
2690 Edgewater Court
Weston, FL 33332


Francis X. Hassis
1009 Silverwood Court
Keller, TX 76248 Andrew Hines
28 Stoneleigh Park
Westfield NJ 07090


Thomas Hoyer
6201 NW 120th Drive
Coral Springs, FL 33076 Joseph Izhakoff
2200 NE 201st Street
North Miami Beach, FL 33180


John Jackson
1627 Hillstone Avenue
Escondido, CA 92029 Irving Levine
45 Marguerite Drive
Rancho Palos Verdes, CA 90275


Fernando Pinera
541 SW 24th Road
Miami, FL 33129 Thomas Putman
2512 Barcelona Drive
Fort Lauderdale, FL 33301


Bryan Rich
19111 Collins Avenue, #1108
Sunny Isles, FL 33160 Greg Rosenbaum
9140 Vendome Drive
Bethesda, MD 20817-4021


John Scherer
7520 Cypress Head
Parkland, FL 33067 Charles Snyder
2430 N.E. 35th St.
Lighthouse Point, FL 33064


William Stewart
123 Stiles Road
Boylston, MA 01505 Timothy Stommel
6345 Iris Avenue
Cincinnati, OH 45213


Douglas Suliman, Jr.
101 Lake Street
Sherborn, MA 01770
